Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

                                                                                                        Stephen J. Markman,
                                                                                                                  Chief Justice
  January 3, 2018
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  154716                                                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Kurtis T. Wilder
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement,
                                                                                                                       Justices
  v                                                                  SC: 154716
                                                                     COA: 333566
                                                                     Wayne CC: 11-005203-FC
  KEVIN LAMAR HILL,
             Defendant-Appellant.
  _________________________________________/

          By order of September 12, 2017, the defendant’s former appellate counsel was
  directed to file a supplemental brief. On order of the Court, the brief having been
  received, the application for leave to appeal the September 9, 2016 order of the Court of
  Appeals is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave
  to appeal, we REMAND this case to the Wayne Circuit Court to reappoint attorney
  Arthur J. Rubiner, if feasible, to represent the defendant as on direct appellate review. If
  this appointment is not feasible, the trial court shall appoint other counsel to represent the
  defendant. See Halbert v Michigan, 545 US 605; 125 S Ct 2582; 162 L Ed 2d 552
  (2005). The record reflects that defendant’s former appellate counsel did not contact the
  defendant in a timely manner, did not adequately review the record and determine that
  nothing might arguably support an appeal, and did not move for substitution of counsel
  until the deadline for filing a direct appeal was imminent. Thus, through no fault of the
  defendant, he lost the right to seek leave to appeal to the Court of Appeals on direct
  review. On remand, appellate counsel, once appointed, may file an application for leave
  to appeal in the Court of Appeals for consideration under the standard for direct appeals,
  and/or any appropriate postconviction motions in the circuit court, within six months of
  the date of the circuit court’s order appointing or reappointing counsel. Counsel may
  include among the issues raised, but is not required to include, the issues that were raised
  on behalf of the defendant in the motion for relief from judgment that was filed in 2016.

         Costs are imposed against the attorney, Suzanna Kostovski, only, in the amount of
  $500, to be paid to the Clerk of this Court.

         We do not retain jurisdiction.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 3, 2018
           d1220
                                                                                Clerk